Citation Nr: 0509897	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-08 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel




INTRODUCTION

The veteran had active service from December 1977 to January 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO denied service connection for 
asbestosis due to asbestos exposure during service.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the veteran claims that he had asbestos 
exposure while aboard the USS New Jersey and USS Missouri.  
In an asbestosis questionnaire filled out by the veteran he 
stated that, while in service, he worked as a hygiene 
operator trouble shooting laundry and bath units connected to 
motor pools; that he worked inside old buildings with pipes 
with asbestos; that he cleaned the pipes without a mask and 
breathed the dust sometimes for 3 to 4 hours a day.  He also 
stated that he may have been exposed to asbestos after his 
service while working as an equipment cleaner in the Naval 
Shipyard in Long Beach, California.  Furthermore, in a Form 
VA-9 dated in April 2003 the veteran stated that he was 
exposed to asbestos while stationed at Camp Pendleton with 
the 7th Engineer Support Company.  He stated that he lived in 
a squad bay that had asbestos and that he was moved to other 
quarters to prevent further asbestos exposure.

VA outpatient medical records dated between January 1998 and 
March 1999 note that the veteran suffers from asthma.  A VA 
outpatient record of June 1998 noted that the veteran 
reportedly had contracted asbestosis and COPD in service.  VA 
outpatient records dated between December 2000 to April 2001 
note a history of asbestos exposure and treatment for asthma.

A neurological consultation report dated in April 2001 from 
Dr. J. Cooper, from the East Bay Neurology Clinic, noted that 
the veteran reported suffering from chronic asthma and a 
reported history of asbestos exposure, and a history of 
peptic ulcer disease with GI bleeding.  The consultation 
report noted a plan of treatment that included a chest x-ray 
and pulmonary function study with a follow-up referral to Dr. 
C. Curry for pulmonary management.  Private medical records 
from May 2001 to July 2002 from the East Bay Neurology Clinic 
make mention of the pulmonary work-up but do not include 
records of the work-up.  The records also mention that the 
veteran was being treated by Dr. D. Neff of the Berkley 
Access Clinic and that copies of the pulmonary work-up had 
been forwarded to her in October 2001.  

The Board notes that in a VA Form 21-527, Income Net Worth 
and Employment Statement, dated in April 2003 the veteran 
stated that he had been in receipt of Social Security 
Administration (SSA) benefits since July 1987.  In addition 
the claim file contains a letter from the Social Security 
Administration (SSA) dated in May 1998, stating that the 
veteran had requested disability for, among other things, 
asbestosis, and requesting from the VA all medical evidence 
in their possession associated with the veteran's medical 
treatment.  It is possible that the SSA in adjudicating 
disability benefits developed additional medical evidence.  
However, no SSA records have been associated with the claim 
file.

Finally, the Board notes that in denying the veteran's claim 
the RO stated that had the veteran been assigned to either 
the USS New Jersey or the USS Missouri, he would have been 
exposed to asbestos but that there was no evidence that the 
veteran had been assigned to either ship.  Of record is a 
chronological record of assignments.  No other service 
personnel records have been associated with the claim file.

In compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), the Board finds that the RO should further develop 
this case.  The RO should attempt to verify the veteran's in-
service alleged occupational exposure to asbestos.  The RO 
should request the records of the pulmonary work-up done by 
Dr. J. Cooper and any treatment records available from Dr. D. 
Neff.  Finally, the RO should request records from the SSA.

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The RO should attempt to verify the 
veteran's in-service alleged occupational 
exposure to asbestos by requesting all 
personnel records.  

2.  The RO should contact Dr. J. Cooper and 
request any medical records associated with 
the veteran's pulmonary work-up.  

3.  The RO should contact Dr. Dina Neff and 
request any medical records associated with 
the veteran's treatment.

4.  The RO should contact the Social Security 
Administration and request all pertinent 
documentation pertaining to any claim for 
disability benefits by the veteran including 
any medical records that Social Security has 
regarding the veteran.  These records should 
be associated with the claims file.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




